DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Applicant has amended claim 18, thereby the 35 U.S.C. 101 rejection to the claim provided in the previous office action has been overcome.

Allowable Subject Matter
Claims 3 and 5 - 19 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 3, the prior art of record fails to teach or fairly suggest an initialization step of determining an initial value of a camera parameter using a camera calibration plate, the camera calibration plate, comprising a planar plate body; and a plurality of groups of concentric circles on the planar plate body, wherein the plurality of groups of concentric circles are same and comprise solid circle center points, and wherein the plurality of groups of concentric circles are distributed in an array; and an optimization step of optimizing the initial value of the camera parameter in an iterative manner, wherein the initialization step comprises: a calibration image acquisition step comprising acquiring a calibration image of the camera calibration plate captured by a camera, the calibration image comprising a plurality of groups of elliptical patterns and solid center points of the plurality of groups of elliptical patterns corresponding to the plurality of groups of concentric circles in the camera calibration plate and solid circle center points of the plurality of groups of concentric circles; an ellipse detection step comprising extracting in the calibration image, by using an ellipse detection algorithm, a plurality of ellipses respectively corresponding to concentric circles of the plurality of groups of concentric circles of the camera calibration plate, and acquiring parameter information for the plurality of ellipses; an ellipse grouping step comprising dividing the plurality of ellipses into a plurality of concentric ellipse groups respectively corresponding to the plurality of groups of concentric circles of the camera calibration plate according to the parameter information for the plurality of ellipses; a parameter calculation step comprising calculating parameter information for the plurality of concentric ellipse groups according to respective parameter information of each ellipse in each concentric ellipse group; and an initial value determination step comprising determining an initial value of an intrinsic parameter and an initial value of an extrinsic parameter of the camera according to the parameter information for the plurality of concentric ellipse groups, wherein the intrinsic parameter of the camera comprises principal point pixel coordinates of the camera and normalized focal lengths of the camera on abscissa and ordinate axes in a pixel coordinate system respectively; in combination with other elements of the claim.

Regarding claims 5 – 15 and 18 - 19, claims 5 – 15 and 18 - 19 are allowed as being dependent from allowed independent claim 3.

Regarding independent claim 16, the prior art of record fails to teach or fairly suggest  an initialization processor, configured to determine an initial value of a camera parameter using a camera calibration plate, the camera calibration plate, comprising a planar plate body; and a plurality of groups of concentric circles on the planar plate body, wherein the plurality of groups of concentric circles are same and comprise solid circle center points, and wherein the plurality of groups of concentric circles are distributed in an array; and an optimization processor, configured to optimize the initial value of the camera parameter in an iterative manner, wherein the initialization step comprises: a calibration image acquisition step comprising acquiring a calibration image of the camera calibration plate captured by a camera, the calibration image comprising a plurality of groups of elliptical patterns and solid center points of the plurality of groups of elliptical patterns corresponding to the plurality of groups of concentric circles in the camera calibration plate and solid circle center points of the plurality of groups of concentric circles; an ellipse detection step comprising extracting in the calibration image, by using an ellipse detection algorithm, a plurality of ellipses respectively corresponding to concentric circles of the plurality of groups of concentric circles of the camera calibration plate, and acquiring parameter information for the plurality of ellipses; an ellipse grouping step comprising dividing the plurality of ellipses into a plurality of concentric ellipse groups respectively corresponding to the plurality of groups of concentric circles of the camera calibration plate according to the parameter information for the plurality of ellipses; a parameter calculation step comprising calculating parameter information for the plurality of concentric ellipse groups according to respective parameter information of each ellipse in each concentric ellipse group; and an initial value determination step comprising determining an initial value of an intrinsic parameter and an initial value of an extrinsic parameter of the camera according to the parameter information for the plurality of concentric ellipse groups, wherein the intrinsic parameter of the camera comprises principal point pixel coordinates of the camera and normalized focal lengths of the camera on abscissa and ordinate axes in a pixel coordinate system respectively; in combination with other elements of the claim.

Regarding claim 17, claims 17 is allowed as being dependent from allowed independent claim 16.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shum (US Patent No. 2005/0057563) teaches actuator with a shape memory alloy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
05/25/2022Primary Examiner, Art Unit 2696